Citation Nr: 1212415	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) prior to April 2, 2011, currently rated as 30 percent disabling. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to April 2, 2011.  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971 with service in Vietnam from in Vietnam from June 1969 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for PTSD and assigned a 30 percent disability rating, effective March 11, 2004; and from a November 2007 rating decision that denied entitlement to TDIU.   

In January 2010, the Board remanded the claims for further development.  In an October 2011 rating decision, the Appeals Management Center granted a 100 percent rating for PTSD, effective April 2, 2011.  This was a grant of the full benefit sought for the period beginning April 2, 2011.  

The October 2011 rating decision also granted eligibility for Dependents' Educational Assistance.  The Board's decision raises the question of eligibility prior to that date.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for initial consideration.


FINDINGS OF FACT

1.  Since March 11, 2004, the Veteran's PTSD has been manifested by total occupational and near total social impairment.  

2.  A TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claim for a TDIU and the appeal for a higher initial rating for PTSD arose at the same time and is premised on the same evidence. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been met since March 11, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The grant of an initial 100 percent rating for PTSD renders moot the appeal for entitlement to a TDIU for accrued benefits purposes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the full benefits sought on appeal, the claim is substantiated.  There are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II.  Rating Criteria for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-6 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130. 

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Analysis

Records from Goldsboro Psychiatric Clinic (Dr. Lindgren) dated from February 2004 to January 2005 show that on mental status examinations, that the Veteran was cooperative with normal dress, anxious mood, and restricted affect.  He had no hallucinations, delusions, homicidal or suicidal ideation.  He was prescribed several medications for anxiety and depressive symptoms as well as insomnia and nightmares.  

In February 2004, Dr. Lindgren assigned a GAF score of 33.  He noted that the Veteran described his symptoms as chronic and severe.  The Veteran had frequent intrusive thoughts; frequent nightmares; flashbacks; distress at exposure to triggers that reminded him of past trauma; avoidance of conversations about past service; anhedonia; estrangement, and detachment from others; restricted affect; severe sleep disturbance; irritability and anger outbursts; memory problems; hypervigilance; and an exaggerated startle response.  

The Veteran reported as little as three to four hours of sleep per night.  He preferred to spend time alone, did not socialize, avoided crowds, and was unable to tolerate people standing behind him.  Dr. Lindgren noted that the Veteran also endorsed symptoms including depressed mood, thoughts of death, and crying spells.  The Veteran reported frequent panic attacks with palpitations, sweating, and shaking.  He also had frequent auditory illusions or hallucinations.  

Dr. Lindgren stated that due to the Veteran's PTSD, he was severely compromised in his ability to sustain social and work relationships; therefore, he was permanently and totally disabled and unemployable.  

Treatment records from Goldsboro Psychiatric Clinic (from Dr. Hoeper) dated from April 2005 to August 2008 included GAF scores ranging from 40 to 55.  

On VA examination in June 2005, the Veteran reported that he had last worked in March 2004.  He had worked for the same company for 28 years.  He indicated that he stopped working when "his doctor took him out of work."  He lived by himself and spent most of his time sitting and reading.  He had a very close relationship with his son, but aside from that relationship had few friends and limited recreational or leisure pursuits.  

On mental status examination, the Veteran was alert, cooperative and appropriately dressed.  He did not volunteer much information, but did answer questions.  There were no thought disturbances, abnormal motor movements, thought processes, or communication problems.  His affect was appropriate, but his mood was tense.  He was alert and oriented with good memory and his insight and judgment were adequate.  He had specific symptoms of PTSD including avoidance behaviors, sleep disturbance, hypervigilance, nightmares and intrusive thoughts.  He felt detached from others.  The examiner noted that these problems interfered with work and social activities and caused some distress.  The Veteran was assigned a GAF score of 52, which the examiner said was indicative of moderate psychosocial impairment.  His current stressor were "not working; impaired interpersonal relations".  

In November 2007, the Veteran was awarded Social Security Administration (SSA) disability benefits. The award was effective March 26, 2004 and based on a primary diagnosis of anxiety related disorders and a secondary diagnosis of diseases of the Aortic Valve.  The SSA decision shows that the severity of the Veteran's PTSD and depression symptoms were the primary factors for the grant of disability benefits.  

On a June 2005 SSA functional capacity assessment Dr. Wax found that the Veteran's memory and understanding were sufficient for simple, but not detailed tasks; his attention and concentration was limited, such that the Veteran would be precluded from performing production work.  His social interactions were limited, such that he would require a non-public setting with few interpersonal demands; and his adaptive functioning was limited in that he would need a low stress setting.  

Other medical records considered by SSA included a June 2005 psychiatric evaluation from the North Carolina Department of Health and Human Services.  The examiner noted a history of alcohol abuse and the Veteran's report that he had stopped drinking in 1995 when he had undergone an aortic valve replacement.  The Veteran had last worked in 2004, but had quit due to stress.  

On mental status examination, his appearance was unkept.  He was very uncomfortable and his eye contact was extremely poor.  Psychomotor activities showed some evidence of slow activities, depression, extreme agitation, anxiety, wanting to be avoidant, and leaving the room.  His memory for distant and recent events was intact.  The examiner felt that the Veteran was suffering from excessive use and abuse of alcohol and that based on the psychological evaluation, he was making social and personal adjustments.  

The examiner stated that the Veteran would be able to make occupational and adjustment.  The examiner stated that the Veteran was certainly was intelligent enough to do clerical work.  The Veteran's brother was questioned in June 2005, and indicated that the Veteran had not had a drink in about 10 years.  

In January 2010, Dr. Hoeper assigned the Veteran a GAF score of 50.  Dr. Hoeper reported that the Veteran had nightmares, panic attacks, flashbacks, and intrusive thoughts.  The Veteran startled easily, could not tolerate someone being behind him, and did not socialize at all.  His recent memory was moderately impaired in that he could not remember what he read and would get lost "a lot" while traveling.  His working memory was 75 percent impaired.  He had hallucinations and illusions.  He was depressed, had crying sells, and would get angry or agitate easily.  Dr. Hooper opined that the Veteran was permanently and totally disabled and unemployable due to his PTSD severely compromising his ability to sustain social and work relationships.  

At an April 2011 VA examination, the examiner concluded that the Veteran had total occupational and social impairment due to PTSD.  He elaborated that the Veteran would have had complete disability if he had not retired early, that the Veteran had become increasingly paranoid of his co-workers and that if he had a gun he would have killed someone.  The Veteran reported that the same level of anger had continued.  He assigned a GAF of 35, which was applicable for the previous two years.

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The evidence reflects that the Veteran has been assigned GAF scored ranging from 33 to 55.  

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. Id.   A GAF score of 41-50 is assigned where there are, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The evidence reflects that the Veteran has been unemployed since March 2004 and that he has been unable to function socially.  Although on VA Form 21-4192 Request for Employment Information, the Veteran reported that he stopped working in July 2004 due to retirement, the SSA records and Dr. Lindgren's February 2004 assessment indicate that the Veteran has been incapable of employment since the effective date of service connection on March 11, 2004.

At times the Veteran has been given GAFs and assessed as having only moderate impairment, but the weight of the evidence is to the effect that his complete occupational impairment has continued throughout the period since the effective date of service connection.  The April 2011, VA examiner reported very serious symptoms that had been ongoing since the Veteran's last employment.

As for his social functioning, although the Veteran had (at least at some points) a good relationship with his son, he has had essentially no other reported social contacts or relationships.  Notwithstanding the occasional assessments of moderate disability; he has exhibited near total social impairment throughout the period since March 11, 2004. 

The combination of his occupational and social impairment most closely approximates the criteria for a 100 percent rating.  It is unclear on what date the Veteran stopped working and he has provided varying statements as to that fact.  However, resolving reasonable doubt in the Veteran's favor, a 100 percent rating is granted for the entire appeal period.  

Hence, the full benefit sought on appeal during this period is granted.  38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9411. 



III.  TDIU 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999). 

The current claim for a TDIU and the appeal for a higher initial rating for PTSD purposes have been recognized as arising at the same time and involving the same evidence.  Hence the grant of an initial 100 percent rating for PTSD renders the claim for a TDIU moot.  The appeal as to the TDIU issue is therefore, dismissed. 



ORDER

An initial rating of 100 percent for PTSD is granted, effective March 11, 2004. 

The appeal, as to entitlement to a TDIU, is dismissed. 





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


